¶29 (dissenting) — This action involves the plain meaning of a statutory entitlement to an award of reasonable attorney fees. RCW 18.27.040(6) provides:
Sanders, J.
The prevailing party in an action filed under this section against the contractor and contractor’s bond or deposit, for breach of contract by a party to a construction contract, is entitled to costs, interest, and reasonable attorneys’ fees. The surety upon the bond is not liable in an aggregate amount in excess of the amount named in the bond nor for any monetary penalty assessed pursuant to this chapter for an infraction.
¶30 To distill the facts to their essence, Ondeo Degre-mont, Inc., subcontracted with Cosmopolitan Engineering Group for engineering services; however, Ondeo did not pay Cosmopolitan’s bill. Thereafter Cosmopolitan initiated an action under chapter 18.27 RCW7 against the bonded general contractor (Ondeo) and National Fire Insurance Company/Hartford (the surety) which provided Ondeo’s general contractor’s bond. Although Cosmopolitan eventually obtained a judgment of over $100,000 against Ondeo, only about $3,000 in reasonable attorney fees could be satisfied from the surety. The issue here is whether under the cited statute a general contractor is liable not only for the remaining principal balance of the judgment but also for the remainder of Cosmopolitan’s reasonable attorney fees. The trial court said no; however, the Court of Appeals said yes in *308what the amicus brief of the Building Industry Association of Washington (BIAW) criticized as a “literal reading of the statute.” Amicus Curiae Mem. of BIAW in Support of Pet. for Review at 3 (Wash. Ct. App. No. 31771-1-II).
¶31 If a literal reading of the statute is error, I must confess it as well. However the majority opinion certainly avoids any criticism of the kind. In fact the entire majority opinion seems to be dedicated to the proposition that this statute doesn’t mean what it says.
¶32 First, Cosmopolitan is obviously “[t]he prevailing party in an action filed under this section against the contractor and contractor’s bond . . . .” RCW 18.27.040(6). It is “prevailing” because it obtained a judgment over $100,000. The action was “filed under this section” because this action was a special statutory action filed under chapter 18.27 RCW. Moreover the defendants are “the contractor and [the] contractor’s bond.” Therefore Cosmopolitan (the prevailing party) “is entitled to costs, interest, and reasonable attorneys’ fees.” Id. There is one proviso, however, and that is, “[t]he surety upon the bond is not liable in an aggregate amount in excess of the amount named in the bond . . . .” Id. The surety is National Fire; Ondeo is not the surety, it is the principal. Therefore this language does not limit any award of attorney fees against Ondeo to which Ondeo would otherwise be entitled under the first sentence of the provision. Indeed the BIAW is right — this certainly is a “literal” reading of the statute; it is the plain meaning of the statute. The Court of Appeals got it right; our majority gets it wrong. The Court of Appeals should therefore be affirmed because as the majority puts it, “[w]here the meaning of statutory language is plain on its face, we must give effect to that plain meaning as an expression of legislative intent.” Majority at 298. Nothing more need be said.
¶33 Although that should resolve the matter in favor of Cosmopolitan, I further observe any other reading of the *309statute simply does not make sense. In fact the majority recognizes the problem:
The dissent also argues that allowing the prevailing party to receive attorney fees only in an action against the bond means that a prevailing plaintiff’s attorney fees would always be limited by the amount of the bond but a prevailing contractor’s fees would not. The dissent argues that reading the statute to allow this one-sided limitation creates an absurd result.
Majority at 303. But how does the majority answer this quandary? It doesn’t. Let us suppose plaintiff Cosmopolitan lost the action against Ondeo and the surety. Under that scenario Ondeo would be entitled to an award of reasonable attorney fees against Cosmopolitan without limitation, whereas under the majority’s view if Cosmopolitan won it would receive minimal or no reasonable attorney fees. I cannot imagine why any sane legislator would envision such a result. In fact the public policy of this State expressed elsewhere favors reciprocity of attorney fee obligations, contrary contractual provisions notwithstanding. See, e.g., RCW 4.84.330.8
f 34 The majority’s foray into legislative history is at best pointless, although more realistically irrelevant obfuscation. For example, the majority tells us, “[t]he legislative history of the statute also reflects the legislative committees’ understanding that the bonding statute could not completely insure against loss.” Majority at 304. Yes, but of course. A bond only insures up to the face amount of the bond. It cannot “completely insure against loss” above that amount. However that is hardly an argument for immunizing a party which breached the contract from a statutory award of reasonable attorney fees.
*310¶35 The majority tells us, “[i]n contrast to the provision setting the bond amount, the attorney fee provision was not the subject of significant debate.” Majority at 305. Is this the best argument the majority can conjure against following the plain and literal language of the statute?
The majority continues:
To the extent that bill reports enlighten us on legislative intent, the bill report indicates that the legislature understood the attorney fees provision to apply only to suits against the bonds.
Majority at 305-06. Well, if the statute were only to apply to suits against the bonds, why did its express language relate to suits “against the contractor and contractor’s bond”? RCW 18.27.040(6) (emphasis added).
¶36 And then the majority concludes by saying, “[h]ad the legislature intended to depart from the American rule in breach of contract suits against contractors, it could have done so more explicitly.” Majority at 306. But what could be more explicit than saying, “[t]he prevailing party in an action filed under this section against the contractor and contractor’s bond or deposit, for breach of contract by a party to a construction contract, is entitled to costs, interest, and reasonable attorneys’ fees”? RCW 18.27.040(6).
¶37 I fear the raison d’etre for the majority opinion is simply that it would prefer the legislature had not created a right to recover reasonable attorney fees under these circumstances, so now the majority will repeal the enactment by judicial fiat. To that pronouncement I have no response other than I dissent.

 The majority claims attorney fees are available only under RCW 18.27.040, not chapter 18.27 RCW. Even if so, subsection .040 specifically provides for “[s]ervice of process in an action against the contractor,” RCW 18.27.040(3), and of course specifically establishes the entitlement to reasonable attorney fees in “[t]he prevailing party in an action filed under this section against the contractor and contractor’s bond . ...” RCW 18.27.040(6) (emphasis added).


 In any action on a contract or lease entered into after September 21, 1977, where such contract or lease specifically provides that attorney’s fees and costs, which are incurred to enforce the provisions of such contract or lease, shall be awarded to one of the parties, the prevailing party, whether he is the party specified in the contract or lease or not, shall be entitled to reasonable attorney’s fees in addition to costs and necessary disbursements.
RCW 4.84.330.